DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 03/07/2022.  Claims 7 and 15 are amended, and claims 3, 5, 11, 13 and 19 are cancelled.  Claims 1, 2, 4, 6-10, 12, 14-18 and 20-25 are currently pending, of which claims 1, 2, 4, 6-8, 17, 18, 20, 21 and 23-25 were previously indicated as allowable subject matter.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see pages 8-9, with respect to the rejections for claims 9, 10, 12, 14-16 and 22 under 35 USC 112(a) have been fully considered.  As discussed during the interview on February 22, 2022, Applicant has shown support for the limitations in question, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1, 2, 4, 6-10, 12, 14-18 and 20-25 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4, 6-10, 12, 14-18 and 20-25 are allowed for reasons argued by the applicant in the Remarks, filed 11/15/2021 and 03/07/2022.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1, 2, 4, 6-10, 12, 14-18 and 20-25 are hereby allowed in view of applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458